                             Case 3:20-cv-03346-TSH Document 10 Filed 06/22/20 Page 1 of 5



                       1   Christopher J. Cox (SBN 151650)
                           HOGAN LOVELLS US LLP
                       2   4085 Campbell Avenue, Suite 100
                           Menlo Park, CA 94025
                       3   Telephone: (650) 463-4000
                           Facsimile: (650) 463-4199
                       4   chris.cox@hoganlovells.com
                       5   Robert B. Wolinsky (pro hac vice forthcoming)
                           HOGAN LOVELLS US LLP
                       6   555 Thirteenth Street, NW
                           Washington, DC 20004
                       7   Telephone: (202) 637-5600
                           Facsimile: (202) 637-5910
                       8   robert.wolinsky@hoganlovellscom
                       9
                           Attorneys for Defendants
                      10

                      11
                                                 IN THE UNITED STATES DISTRICT COURT
                      12                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                      13
                           ASHLEY MAHAN,                                   Case No.: 3:20-cv-03346-TSH
                      14
                                         Plaintiff,                   JOINT STIPULATION FOR ENLARGEMENT
                      15                                              OF TIME FOR AMENDED COMPLAINT
                                  v.                                  AND RESPONSE
                      16
                           KERRY, INC.,
                      17
                                         Defendant.
                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26
                      27
                      28
H OGAN L OVEL LS US                                                 JOINT STIPULATION FOR ENLARGEMENT OF TIME FOR
       LLP                                                                       AMENDED COMPLAINT AND RESPONSE
  ATTO RNEY S AT LAW
   SAN FRA NCI S CO
                                                                                             Case No. 3:20-cv-03346-TSH
                              Case 3:20-cv-03346-TSH Document 10 Filed 06/22/20 Page 2 of 5



                       1           WHEREAS, on May 22, 2020 Plaintiff Ashley Mahan (“Plaintiff”) filed her Complaint in
                       2   the above captioned matter, Dkt. 1;
                       3           WHEREAS, on June 1, 2020, Plaintiff served Defendant Kerry, Inc. (“Defendant”) with
                       4   the Complaint;
                       5           WHEREAS, counsel for Plaintiff and Defendant conferred, and counsel for Plaintiff stated
                       6   an intent to file an amended complaint;
                       7           WHEREAS, in the interest of judicial efficiency, the parties have agreed to delay
                       8   Defendant’s response until after Plaintiff files and serves the amended complaint;
                       9           THEREFORE IT IS HEREBY STIPULATED by and between the undersigned parties
                      10   that:
                      11                   Defendant shall not be required to respond to the existing Complaint;
                      12                   Plaintiff will file an amended complaint on or before July 9, 2020;
                      13                   Defendant will respond to the amended complaint on or before July 30, 2020;
                      14                   Within 21 days after service of a responsive pleading or 21 days after service of a
                      15                    motion under Rule 12(b), (e), or (f) in response to Plaintiff's First Amended
                      16                    Complaint, whichever is earlier, Plaintiffs shall have the right to amend their
                      17                    complaint without seeking leave of the Court.
                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26
                      27
                      28
H OGAN L OVEL LS US                                                           1
       LLP                                                                JOINT STIPULATION FOR ENLARGEMENT OF TIME FOR
  ATTO RNEY S AT LAW
   SAN FRA NCI S CO
                                                                                       AMENDED COMPLAINT AND RESPONSE
                                                                                                   Case No. 3:20-cv-03346-TSH
                             Case 3:20-cv-03346-TSH Document 10 Filed 06/22/20 Page 3 of 5



                       1   Dated: June 22, 2020                  HOGAN LOVELLS US LLP
                       2
                                                                By: /s/ Christopher J. Cox
                       3
                                                                 Christopher J. Cox (SBN 151650)
                       4                                         HOGAN LOVELLS US LLP
                                                                 4085 Campbell Ave, Suite 100
                       5                                         Menlo Park, CA 94025
                                                                 Telephone: (650) 463-4000
                       6                                         Facsimile: (650) 463-4199
                                                                 chris.cox@hoganlovells.com
                       7
                       8                                         Robert B. Wolinsky (pro hac vice forthcoming)
                                                                 HOGAN LOVELLS US LLP
                       9                                         555 Thirteenth Street, NW
                                                                 Washington, DC 20004
                      10                                         Telephone: (202) 637-5600
                                                                 Facsimile: (202) 637-5910 (fax)
                      11                                         robert.wolinsky@hoganlovells.com
                      12
                                                                 Attorneys for Defendants
                      13

                      14   Dated: June 22, 2020                  REESE LLP

                      15
                                                                By: /s/ Michael R. Reese
                      16
                                                                 Michael R. Reese (SBN 206733)
                      17                                         REESE LLP
                                                                 100 West 93rd Street, 16th Floor
                      18                                         New York, NY 10025
                      19                                         Telephone: (212) 643-0500
                                                                 Facsimile: (212) 253-4272
                      20                                         mreese@reesellp.com

                      21                                         George V. Granade (SBN 316050)
                                                                 REESE LLP
                      22                                         8484 Wilshire Boulevard, Suite 515
                      23                                         Los Angeles, CA
                                                                 Telephone: (310) 393-0070
                      24                                         Facsimile: (212) 253-4272
                                                                 ggranade@reesellp.com
                      25
                                                                Spencer Sheehan (pro hac vice forthcoming)
                      26
                                                                SHEEHAN & ASSOCIATES, P.C>
                      27                                        505 Northern Blvd Ste 311
                                                                Great Neck, NY 11021
                      28                                        Telephone: (516) 303-0552
H OGAN L OVEL LS US                                             2
       LLP                                                   JOINT STIPULATION FOR ENLARGEMENT OF TIME FOR
  ATTO RNEY S AT LAW
   SAN FRA NCI S CO
                                                                          AMENDED COMPLAINT AND RESPONSE
                                                                                      Case No. 3:20-cv-03346-TSH
                           Case 3:20-cv-03346-TSH Document 10 Filed 06/22/20 Page 4 of 5



                       1                                       Facsimile: (516) 234-7800
                                                               spencer@spencersheehan.com
                       2

                       3                                       Attorneys for Plaintiff

                       4

                       5

                       6

                       7
                       8

                       9

                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26
                      27
                      28
H OGAN L OVEL LS US                                           3
       LLP                                                 JOINT STIPULATION FOR ENLARGEMENT OF TIME FOR
  ATTO RNEY S AT LAW
   SAN FRA NCI S CO
                                                                        AMENDED COMPLAINT AND RESPONSE
                                                                                    Case No. 3:20-cv-03346-TSH
                              Case 3:20-cv-03346-TSH Document 10 Filed 06/22/20 Page 5 of 5



                       1                ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
                       2
                                  Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that concurrence
                       3
                           in the filing of this document has been obtained from the signatories above.
                       4
                                                                        By: /s/ Christopher J. Cox
                       5                                                       Christopher J. Cox
                       6

                       7
                       8

                       9

                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26
                      27
                      28
H OGAN L OVEL LS US                                                         4
       LLP                                                             JOINT STIPULATION FOR ENLARGEMENT OF TIME FOR
  ATTO RNEY S AT LAW
   SAN FRA NCI S CO
                                                                                    AMENDED COMPLAINT AND RESPONSE
                                                                                                Case No. 3:20-cv-03346-TSH
